   Case 18-58257-jwc        Doc 52     Filed 11/04/20 Entered 11/04/20 11:51:25             Desc Main
                                       Document      Page 1 of 5

                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

       IN RE:                                         :        CHAPTER 13
       GLENROY ANTHONY PEETS                          :
                                                      :        CASE NO.: A18-58257-JWC
               DEBTOR                                 :

         TRUSTEE’S MOTION TO CONVERT CASE TO ONE UNDER CHAPTER 7

       COMES NOW, NANCY J. WHALEY, Standing Chapter 13 Trustee in the above-referenced
matter, and files this Motion to Convert Case to One Under Chapter 7. The Trustee respectfully shows
the Court the following:
                                                     1.
       The Debtor filed for relief under Chapter 13 of Title 11 on May 16, 2018. The case was confirmed
on September 11, 2018. The plan, as proposed, provides for payments of $1,000.00 per month and a one
hundred percent (100%) dividend to unsecured creditors.
                                                     2.
       The Debtor’s mortgage holder, NewRez LLC d/b/a Shellpoint Mortgage Servicing , filed a Motion
for Relief from the automatic stay on October 15, 2020 on property located at 350 Wilma Court, Atlanta,
Georgia, 30331 (hereinafter “the property”).
                                                     3.
       The Debtor scheduled an ownership interest in the property. The current fair market value of the
property is $248,000.00, the balance owed is $133,000.00. The Debtor claimed an exemption against the
property of $43,000.00 pursuant to O.C.G.A. § 44-13-100(a)(1), leaving $72,000.00 in non-exempt equity
in the property.
                                                     4.
       As of the date of this motion, unsecured creditors have filed claims totaling $10,172.57.
                                                     5.
       The Trustee argues it is necessary to convert this case to one under Chapter 7 so to allow the
Chapter 7 Trustee to administer the property of the estate and assure the adequate protection of unsecured
creditors via liquidation of the Debtor’s real property. Allowance of the stay to be lifted so to permit
NewRez LLC d/b/a Shellpoint Mortgage Servicing, to foreclose upon the property does not adequately
protect unsecured creditors as the value realized from such a sale is likely to be substantially diminished.
   Case 18-58257-jwc          Doc 52     Filed 11/04/20 Entered 11/04/20 11:51:25               Desc Main
                                         Document      Page 2 of 5

                                                       6.
        Pursuant to 11 U.S.C. §1307(c)(6), the Court may convert a case under Chapter 13 to one under
Chapter 7, or dismiss the case, whichever is in the best interest of creditors, based upon a “material default
by the debtor with respect to a term of a confirmed plan.” The Debtor has failed to maintain the payments
to NewRez LLC d/b/a Shellpoint Mortgage Servicing, as provided under the terms of the confirmed plan,
and thus a material default has occurred. It is in the best interests of creditors to convert rather than dismiss
for the reasons already specified by the Trustee. NewRez LLC d/b/a Shellpoint Mortgage Servicing is
adequately protected by the equity that does exist in the property and the fact that any eventual sale should
satisfy their lien in full.


        WHEREFORE the Trustee prays that this Chapter 13 case be converted to one under Chapter 7 and
that a Chapter 7 Trustee be appointed for administration of the Debtor’s estate. The Trustee prays that the
filing fee not be paid until the Court hears this matter and if the case is converted to one under Chapter 7
that the Trustee be permitted to pay the fee with available funds in the Debtor’s case.

                                                 Respectfully submitted,

                                                 _/s/________________________
                                                 Julie M. Anania,
                                                 Attorney for Chapter 13 Trustee
                                                 GA Bar No. 477064
                                                 303 Peachtree Center Ave., NE
                                                 Suite 120
                                                 Atlanta, GA 30303
                                                 (678) 992-1201
/mep
  Case 18-58257-jwc         Doc 52    Filed 11/04/20 Entered 11/04/20 11:51:25             Desc Main
                                      Document      Page 3 of 5

                                     CERTIFICATE OF SERVICE

Case No: A18-58257-JWC

This is to certify that I have this day served the following with a copy of the foregoing Chapter 13
Trustee's Motion to Convert This Case to one Under Chapter 7 by depositing in the United States mail
a copy of same in a properly addressed envelope with adequate postage thereon.


Debtor:                                               Creditor:
GLENROY ANTHONY PEETS                                 SHELLPOINT MORTGAGE SERVICING
350 WILMA COURT SW                                    P.O. BOX 10675
ATLANTA, GA 30331                                     GREENVILLE, SC 29603-0675

Office of the U.S. Trustee:                           Creditor Attorney:
OFFICE OF THE U.S. TRUSTEE                            JOHN D. SCHLOTTER, ESQ.
ATTN: JENEANE TREACE                                  MCCALLA RAYMER LEIBERT PIERCE, LLC
ATTN: DAVID WEIDENBAUM                                FOR NEWREZ LLC D/B/A SHELLPOINT
75 TED TURNER DRIVE, S.W.                             MORTGAGE SERVICING
SUITE 362                                             1544 OLD ALABAMA ROAD
ATLANTA, GA 30303                                     ROSWELL, GEORGIA 30076



                        (ALL CREDITORS LISTED ON MAILING MATRIX)

I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's Motion to
Convert Case to One under Chapter 7 using the Bankruptcy Court’s Electronic Case Filing program, which
sends a notice of this document and an accompanying link to this document to the following parties who
have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC


This the 4th day of November, 2020.


/s/____________________________________
Julie M. Anania
Attorney for the Chapter 13 Trustee
State Bar No. 477064
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
678-992-1201
               Case 18-58257-jwc         Doc 52   Filed 11/04/20         Entered 11/04/20 11:51:25       Desc Main
Label Matrix for local noticing              AT&T Document
                                                  Corp.              Page 4 of 5            ATLANTA POSTAL CREDIT UNION
113E-1                                       % AT&T Services Inc.                           C/O Thompson, OBrien, Kemp & Nasuti, P.C
Case 18-58257-jwc                            Karen A. Cavagnaro -Lead Paralegal             40 Technology Parkway South, Suite 300
Northern District of Georgia                 One AT&T Way, Room 3A104                       Peachtree Corners, Georgia 30092-2924
Atlanta                                      Bedminster, NJ 07921-2693
Tue Nov 3 13:57:27 EST 2020
Julie M. Anania                              Ashley Funding Services, LLC ISAOA as assign   Ashley Funding Services, LLC its successors
Nancy J. Whaley                              Laboratory Corp of America Holdings            assigns as assignee of Laboratory
Standing Chapter 13 Trustee                  Resurgent Capital Services                     Corporation of America Holdings
Suite 120                                    PO Box 10587                                   Resurgent Capital Services
303 Peachtree Center Avenue                  Greenville, SC 29603-0587                      PO Box 10587
Atlanta, GA 30303-1286                                                                      Greenville, SC 29603-0587
Atlanta Postal Credit                        Heather D. Bock                                (p)CAPITAL ONE
3900 Crown Rd Sw                             McCalla Raymer Leibert Pierce LLC              PO BOX 30285
Atlanta, GA 30304-0001                       1544 Old Alabama Road                          SALT LAKE CITY UT 84130-0285
                                             Roswell, GA 30076-2102


Capital One Auto Finan                       Capital One Auto Finance,                      Capital One Auto Finance, a division of Capi
3901 Dallas Pkwy                             a division of Capital One NA Department        4515 N Santa Fe Ave. Dept. APS
Plano, TX 75093-7864                         4515 N Santa Fe Ave. Dept. APS                 Oklahoma City, OK 73118-7901
                                             Oklahoma City, OK 73118-7901


Cascade Hill HOA                             Cenlar FSB                                     Central Loan Admin & R
175 LOST SPRINGS LN SW                       Bankruptcy Department                          Po Box 77404
Atlanta, GA 30331-7399                       425 Philllips Boulevard                        Ewing, NJ 08628-6404
                                             Ewing, NJ 08618-1430


Credit One Bank Na                           (p)EASYPAY FINANCE                             First Premier Bank
Po Box 98872                                 PO BOX 2549                                    601 S Minnesota Ave
Las Vegas, NV 89193-8872                     CARLSBAD CA 92018-2549                         Sioux Falls, SD 57104-4868



(p)GEORGIA DEPARTMENT OF REVENUE             IRS                                            A. Michelle Hart Ippoliti
COMPLIANCE DIVISION                          401 W Peachtree Street NW                      McCalla Raymer Leibert Pierce, LLC
ARCS BANKRUPTCY                              Atlanta, GA 30308                              1544 Old Alabama Road
1800 CENTURY BLVD NE SUITE 9100                                                             Roswell, GA 30076-2102
ATLANTA GA 30345-3202

LVNV Funding, LLC ISAOA as assignee of       LVNV Funding, LLC its successors and assigns   MERRICK BANK
MHC Receivables LLC and FNBM LLC             assignee of MHC Receivables, LLC and           Resurgent Capital Services
Resurgent Capital Services                   FNBM, LLC                                      PO Box 10368
PO Box 10587                                 Resurgent Capital Services                     Greenville, SC 29603-0368
Greenville, SC 29603-0587                    PO Box 10587
                                             Greenville, SC 29603-0587
Merrick Bank Corp                            Ciro A. Mestres                                Midland Funding
Po Box 9201                                  McCalla Raymer Leibert Pierce, LLC             2365 Northside Dr Ste 30
Old Bethpage, NY 11804-9001                  1544 Old Alabama Road                          San Diego, CA 92108-2709
                                             Roswell, GA 30076-2102


Midland Funding LLC                          Albert F. Nasuti                               New Penn Financial, LLC d/b/a Shellpoint Mor
PO Box 2011                                  Thompson, O’Brien, Kemp & Nasuti, PC           P.O. Box 10675
Warren, MI 48090-2011                        Suite 300                                      Greenville, SC 29603-0675
                                             40 Technology Parkway South
                                             Peachtree Corners, GA 30092-2924
               Case 18-58257-jwc                Doc 52    Filed 11/04/20         Entered 11/04/20 11:51:25             Desc Main
NewRez LLC d/b/a Shellpoint Mortgage Servici         PRA Receivables
                                                          Document   Management,
                                                                             PageLLC 5 of 5               Glenroy Anthony Peets
PO Box 10826                                         PO Box 41021                                         350 Wilma Court SW
Greenville, SC 29603-0826                            Norfolk, VA 23541-1021                               Atlanta, GA 30331-8346



Premier Bankcard, LLC                                (p)SCANA ENERGY MARKETING                            John D. Schlotter
Jefferson Capital Systems LLC Assignee               3344 PEACHTREE ROAD                                  McCalla Raymer Pierce, LLC
Po Box 7999                                          SUITE 2150                                           1544 Old Alabama Road
St. Cloud, MN 56302-7999                             ATLANTA GA 30326-4808                                Roswell, GA 30076-2102


Howard P. Slomka                                     Synchrony Bank                                       Maria A. Tsagaris
Slipakoff & Slomka, PC                               c/o PRA Receivables Management, LLC                  McCalla Raymer Liebert Pierce
Suite 2100                                           PO Box 41021                                         1544 Old Alabama Road
3350 Riverwood Parkway                               Norfolk, VA 23541-1021                               Roswell, GA 30076-2102
Atlanta, GA 30339-3363

U. S. Attorney                                       Nancy J. Whaley                                      Kristin A. Zilberstein
600 Richard B. Russell Bldg.                         Nancy J. Whaley, Standing Ch. 13 Trustee             Padgett Law Group
75 Ted Turner Drive, SW                              303 Peachtree Center Avenue                          Suite 925
Atlanta GA 30303-3315                                Suite 120, Suntrust Garden Plaza                     5501 LBJ Freeway
                                                     Atlanta, GA 30303-1216                               Dallas, TX 75240-6220



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One                                          Easypay/dvra                                         Georgia Department of Revenue
15000 Capital One Dr                                 2701 Loker Av West                                   1800 Century Blvd
Richmond, VA 23238                                   Carlsbad, CA 92008                                   Suite 17200
                                                                                                          Atlanta, GA 30345


SCANA Energy Marketing, Inc. dba SCANA Energ         (d)Scana Energy Marketing
220 Operation Way, MC C222                           3344 Peachtree Rd Ne Ste
Cayce, SC 29033                                      Atlanta, GA 30326




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)ATLANTA POSTAL CREDIT UNION                       (u)Cenlar FSB                                        (u)HomeBridge Financial Services, Inc




(d)New Penn Financial, LLC d/b/a Shellpoint M        End of Label Matrix
P.O. Box 10675                                       Mailable recipients    41
Greenville, SC 29603-0675                            Bypassed recipients     4
                                                     Total                  45
